In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0470V
                                   Filed: September 16, 2016
                                         UNPUBLISHED

****************************
REBECCA S. MELGARES,                  *
                                      *
                  Petitioner,         *      Damages Decision Based on Stipulation
v.                                    *      Influenza (“Flu”) Vaccine; Shoulder
                                      *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                   *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                   *      (“SPU”)
                                      *
                  Respondent.         *
                                      *
****************************
Joseph Michael Russell, Von Briesen & Roper, S.C., Milwaukee, WI, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 13, 2016, Rebecca S. Melgares (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered from a
shoulder injury related to an influenza (“flu”) vaccine she received on October 20, 2014.
Petition at 1; Stipulation, filed September 16, 2016, at ¶ 2, 4. Petitioner further alleged
that she experienced the residual effects of her injury for more than six months. Petition
at 18; Stipulation at ¶ 5. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On May 19, 2016, a ruling on entitled was issued, finding petitioner entitled to
compensation for SIRVA. On September 16, 2016, respondent filed a joint stipulation
by the parties stipulation that petitioner should be awarded $148,363.83. Stipulation at


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
¶ 9. Based on the record as a whole, the undersigned finds that petitioner is entitled to
an award as stated in the stipulation.

       Pursuant to the terms stated in the attached stipulation, the undersigned
awards petitioner a lump sum payment of $148,363.83, in the form of a check
payable to petitioner. Stipulation at ¶ 9. This amount represents compensation for all
items of damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2